McDONALD, Judge,
(Concurring).
I do not agree to the disposition of this case on the state’s motion for rehearing.' I think the case was correctly disposed of in the original opinion.
It is my thought that appellant’s bill of exception No. 1 reflects no harmful error. In writing on this case originally, while I did not state it in the opinion, I felt and still feel that appellant’s complaint as to the court’s communication with the jury foreman reflects harmless error and comes squarely within the rule announced by Judge Graves in Choiniere v. State, 150 Tex. Cr. Rep. 582, 202 S.W. 2d 840.
*665I would deny the state’s motion without written opinion.
ON STATE’S MOTION FOR REHEARING